Citation Nr: 1401038	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-18 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a headache disorder.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran with 20 years of active duty service from October 1975 to October 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

An unappealed July 1998 rating decision had previously denied service connection for cervicogenic and tension headaches.  Since then pertinent service treatment records (STRs) (not considered in July 1998) have been associated with the record.  Accordingly, as provided in 38 C.F.R. § 3.156(c), the claim is being reconsidered (de novo) rather than addressed as a claim to reopen.  

The Veteran had also initiated appeals of denials of service connection for obstructive sleep apnea and hypertension.  A May 2013 rating decision granted service connection for sleep apnea, and the Veteran did not perfect his  appeal of the denial of service connection for hypertension following the May 2013 issuance of a statement of the case in the matter (his June 2013 substantive appeal limited the appeal to the issue of service connection for headaches).  Consequently, those matters are not before the Board.  


FINDING OF FACT

It is reasonably shown that the Veteran's diagnosed cervicogenic and tension headaches had their onset in service, and have persisted since.  


CONCLUSION OF LAW

Service connection for a cervicogenic and tension headache disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

The Veteran asserts that he first was treated for headaches in service and has continued to suffer from chronic headaches since.  

It is not in dispute that the Veteran has recurring headaches.  On February 1998 VA examination, he reported having headaches for the previous 10 years.  He described the headaches as generally occipital more than frontal, dull, occurring daily and lasting about two hours, and causing him to function at a decreased level of efficiency.  He also reported that for the previous 3 years they were accompanied by dull upper back and neck pain.  The diagnosis was combined tension type and cervicogenic headache.  A November 2011 statement by the Veteran's wife corroborates that he continues to have headaches "especially when he wakes up."  The Board finds the Veteran's and his wife's statements credible.  

A headache disorder did not pre-exist service.  In medical history on August 1975 service enlistment examination, the Veteran endorsed no regarding "frequent or severe headache."  A September 1978 STR shows the Veteran was seen for a contusion on the left forehead from a physical altercation in which he was struck on the head with a wrench.  A November 1982 STR shows he was again seen for head trauma; a week later he was still complaining that he was lightheaded and that his occiput felt "full."  A July 1990 ophthalmology note shows he complained of headaches across his forehead, usually when working, while reading, or on awakening in the morning.  In a report of medical history on September 1995 service separation examination (provided by the Veteran for the record in June 2013) , the Veteran had endorsed having  frequent or severe headache.   The examiner entered a diagnosis of tension headaches NCD (i.e., not considered disabling).  

This evidence reasonably shows inception of a headache disorder (diagnosed as cervicogenic and tension-type on February 1998 VA examination) in service, with persistence since.  The requirements for establishing service connection are met; service connection for a cervicogenic/tension-type headache disorder is warranted.  


ORDER

The appeal seeking service connection for a headache disorder is granted.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


